                Case 3:20-cv-05780-RSM Document 14 Filed 12/16/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9
                                     UNITED STATES DISTRICT COURT
10                                  WESTERN DISTRICT OF WASHINGTON
                                           TACOMA DIVISION
11

12

13
     AMBER K. ROBERTS,                                    Civil No. 3:20-cv-05780-RSM
14
                       Plaintiff,
15
              vs.                                         ORDER
16
     COMMISSIONER OF SOCIAL SECURITY,
17
                       Defendant.
18
              Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date shall
19
     be amended as follows:
20
              Defendant shall have up to and including January 11, 2021, to file a response to
21
     Plaintiff’s Complaint, including the certified administrative record. If the certified administrative
22
     record becomes available to the Office of the General Counsel before the aforementioned date,
23
     the record may be filed earlier, if acceptable to both parties. If the Commissioner is unable to file
24

     Page 1         ORDER - [3:20-cv-05780-RSM]
               Case 3:20-cv-05780-RSM Document 14 Filed 12/16/20 Page 2 of 2



 1
     the certified administrative record by that date, the Commissioner shall file another motion for
 2
     extension every 28 days until the certified administrative record becomes available.
 3
              DATED this 16th day of December, 2020.
 4

 5

 6                                                A
                                                  RICARDO S. MARTINEZ
 7                                                CHIEF UNITED STATES DISTRICT JUDGE

 8

 9

10
     Presented by:
11
     s/ Lisa Goldoftas
12   LISA GOLDOFTAS
     Special Assistant United States Attorney
13   Office of the General Counsel
     Social Security Administration
14   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
15   Telephone: (206) 615-3858
     Fax: (206) 615-2531
16   lisa.goldoftas@ssa.gov

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-cv-05780-RSM]
